DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/24/2021, in response to the restriction requirement mailed 6/24/2021.	
Claims 13-26 are pending.  Claims 23-26 have been withdrawn from further prosecution for the reasons set forth below.
Claims 13-22 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 13-25) with traverse in the reply filed on 8/24/2021 is acknowledged.  The traversal is on the ground(s) that Applicant disagrees with examiner’s referral to a special technical feature as being a GnRH antagonist in the form of a microcrystalline aqueous suspension.  Applicant asserts that the special technical feature is “a therapeutically effective amount of at least one GnRH antagonist administered in a sustained release formulation in the form of a microcrystalline aqueous suspension, said therapeutically effective amount being sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks” (reply at p. 2).  
This is not found persuasive because the amount is based on an intended use and treatment regimen with the composition.  Group 1 is drawn to compositions claims 
The requirement is still deemed proper and is therefore made FINAL.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2021.

Applicant's election of Teverelix as the species of GnRH antagonist, endometriosis as the species of estrogen related disease, and bone density loss as a species of estrogen deficiency related side effect in the reply filed 8/24/2021 is acknowledged.  The election was made with traverse.
The traversal is on the ground(s) that the species are grouped by the generic concept.  Applicant asserts that the generic concept for each group will be directed to a particular classification and therefore asserts that the species in the same group will block the same classification (reply at page 3).  Applicant further asserts that examiner did not articulate why the species lack unity of invention.  Id.  
The Examiner has considered Applicant’s arguments, but Applicant’s arguments are not found persuasive.
Examiner first notes that arguments relating to classification recite classification
Regarding GnRH antagonist, Table 2 of (Limonta et al. (Cancer Treatment Reviews 39:647–663 (2013)) teaches peptide based GnRH (gonadotropin-releasing J. Med. Chem. 51: 7478–7485 (2008)) teach an example of a non-peptide GnRH antagonist.  As evidenced by the prior art, GnRH antagonists encompass compounds of variable structures (e.g., small molecules versus peptides) which have various chemical and physical properties.  
With regard to estrogen related diseases, including but not limited to endometriosis, breast cancer, headache, and Alzheimer’s, the diseases have various etiologies and course of diseases; e.g. migraine vs breast cancer.  The recited estrogen related diseases are deemed to encompass distinct patient populations.  Not all patients with migraines will predictably develop breast cancer or Alzheimer’s disease.  Furthermore, migraines may have a correlation with estrogen but may be have other causations as well.
It is further noted that applicant’s arguments relating to classifications/sub- classifications is not a requirement under PCT restriction practice.  
As applicant is aware, the election of species is for initial search purposes.  The search will be expanded if the elected species are found to be allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-22 read on the elected species.
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/2020.


Examiner comment 
Examiner expressly notes that Applicant should not amend the instant composition claims to recite method claims. Such an amendment would be deemed to switching of inventions mid-prosecution. 

Drawings
The drawings are objected to for the following reasons.  Figures 2-4 comprises parts A and B.  The figure legend in the specification should be amended to reflect the multiple parts of the corresponding figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract recites the term “said” at ll. 3-6.
Examiner further notes that line 1 of the abstract recites:  “A composition for treating one or more estrogen related diseases Abstract The present invention relates to treating one”.   Please amend the abstract for complete sentence structure.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Regarding claim 13, the acronym “GnRH” should be spelled out the first time it is mentioned in the claims.  The quotation marks around the term “add-back” should be 
Claim 20 should be amended to include a period “.” at the end of the sentence.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation mean endogenous serum estradiol level between about 20 pg/ml and 60 pg/ml, and the claim also recites “preferably between 30 pg/ml and 50 pg/ml” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
Regarding claim 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation therapeutically effective amount comprises between 25 and 80 mg of Teverelix TFA, and the claim also recites “preferably between 30 and 60 mg of Teverelix TFA” and “even more preferred about 45 mg Teverelix TFA” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating endometriosis and reducing the likelihood of developing bone loss, does not reasonably provide enablement for treatment of all estrogen related diseases much less prevention of developing estrogen deficiency related side effects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 
(1) Breadth of claims.  Claim 13 is directed to a pharmaceutical composition for the treatment of an estrogen related disease while preventing or reducing the likelihood of developing estrogen deficiency related side effects, said composition comprises a therapeutically effective amount of at least one GnRH antagonist administered in a sustained release formulation in the form of a microcrystalline aqueous suspension, and wherein said therapeutically effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks, and wherein an "add-back" therapy is not administered to the patient during the treatment period.  Claim 8 recites that the  estrogen related disease is endometriosis.
	The specification states that the preferred estrogen-related disease is endometriosis, but other relevant disease are uterine fibroids, uterine leiomyoma, endometrial cancer, uterine cancer, uterine leiomyosarcomas, ovarian cancer or breast 
Breast cancers come in a great variety.  See e.g., Merck Manual Breast Cancer accessed 08/21/2014 at URL: merckmanuals.com/home/womens_health_issues/breast_disorders/breast_cancer.html).  Breast cancer is the second most common cancer among women after skin cancer and, of cancers, is the second most common cause of death among women after lung cancer.  Id.  
There are many types of ovarian cancer (Ovarian Cancer, accessed 8/21/2014 at merckmanuals.com/home/womens_health_issues/cancers_of_the_female_reproductive_system/ovarian_cancer.html?qt=ovarian cancer&alt=sh). Ovarian cancers are a heterogeneous group of tumors.  Id. They develop from the many different types of cells in the ovaries. Cancers that start on the surface of the ovaries (epithelial carcinomas) account for at least 80%. Id. Most other ovarian cancers start from the cells that produce eggs (called germ cell tumors) or in connective tissue (called stromal cell tumors). Id.
Id.  There are a variety of cancers that fall within the category of uterine cancers.  Id.  
Alzheimer disease causes progressive cognitive deterioration and is characterized by beta-amyloid deposits and neurofibrillary tangles in the cerebral cortex and subcortical gray matter (Merck manual Alzheimer’s disease, accessed 9/11/2021 at URL: merckmanuals.com/professional/neurologic-disorders/delirium-and-dementia/alzheimer-disease?query=Alzheimer's#).  Alzheimer’s is the most common cause of dementia, and accounts for 60 to 80% of dementias in older people.  Treatments for Alzheimer’s disease include cholinesterase inhibitors, and aducanumab (an anti-amyloid monoclonal antibody).  Efficacy of high-dose vitamin E (1000 IU orally once or twice a day), selegiline, nonsteroidal anti-inflammatory drugs (NSAIDs), Ginkgo biloba extracts, and statins is unclear. Estrogen therapy does not appear useful in prevention or treatment and may be harmful (p. 7).
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:  That provided is very limited.  Results indicate that administration of a dosage (30 or 45 mg Teverelix TFA) yields a specific endogenous serum estradiol level which is protective of bone mineral density levels.  No actual estrogen related diseases were assessed.  The only GnRH antagonist that was used was Teverelix TFA.  There are no other examples of estrogen deficiency related side effects than that of bone mineral density.
There are no examples of prevention of any estrogen deficiency related side effect.
	In order to prevent, the skilled artisan must be able to first predict and identify subjects that are at risk for developing an estrogen deficiency related side effect, as well as required dosage amounts and routes of administration of a GnRH antagonist in order to prevent development of a disease or side effect in a subject.
(4) State of the Prior Art: the following is a selection of articles relating to the instant claim scope.
Riethmuller et al. (U.S. 2006/0100155) teach compositions and methods for treating endometriosis comprising administration of an LH-RH antagonist (abstract; paras. [0018]-[0034]).  LHRH antagonists include cetrorelix, teverelix, ganirelix, antide or abarelix (e.g., para. [0064], [0079]). The reference further teaches that the compositions can reduce bone density loss (e.g., para. [0015], [0018]-[0023], [0033]).  During the treatment the estradiol serum concentration levels are kept between 35 pg/ml and 80 pg/ml, preferably between about 45-75 pg/ml, more preferably between See also Fig. 2.  
Finas et al (Expert Opin. Pharmacother. 7:2155-2168 (2006)) teach that administration of GnRH antagonists immediately reduces pituitary gonadotropin secretion by competing with endogenous GnRH for its pituitary receptors. Intracellular gonadotropin storage and signaling is not affected; hence, the lack of intrinsic activity. No flare-up effect occurs and gonadotropin levels decrease, directly leading to an immediate therapeutic effect, in contrast to GnRH agonists. Downregulation of gonadotropin release can be modulated by receptor-related concentration of a GnRH antagonist and it is completely reversible at each time point. Estradiol levels depend on GnRH antagonist dosage. The duration and the extent of this effect are dose dependent]. Normalisation of gonadal function can be expected a few days after cessation of GnRH antagonist administration, when the native GnRH concentration exceeds the GnRH antagonist concentration at the receptor (p. 2156).  Endometriosis is a common cause of infertility and chronic pain. Investigations into new therapeutic concepts are mainly performed to achieve better quality of life. The most common therapeutic concept is to combine surgical treatment with drug therapy. The main therapeutic option today is to inhibit the biosynthesis of estradiol. The use of GnRH antagonists seems to be a good therapeutic option in endometriosis treatment, decreasing painful periods and preventing recurrences (p. 2157).  The GnRH antagonist cetrorelix has been shown to have utility as a treatment option for endometriosis (p. 2162).  Cetrorelix is a well-tolerated and efficient therapeutic option in the treatment of 
(5)  Working Examples:  Example 1 of the specification relates to Teverelix TFA formulations that were subcutaneously administered to eight healthy female subjects. Mean serum estradiol concentrations were assessed (Fig. 1).  The GnRH antagonist reduced estradiol concentrations when compared to placebo but maintained low levels of estradiol production (p. 15).  
Example 2 relates to a phase I study in which formulations comprising either 30 or 45 mg Teverelix TFA were subcutaneously administered to healthy female subjects. Serum estradiol concentrations were measured over a period of 63 days (p. 17).  Bone mineral density was assessed as a measurement of two different bone mineral markers.  Telopeptides type I collagen, cross-linked, N-terminal (CTX) was measured in serum of the treated subjects, and deoxypyridinoline (DPD) was measured in the subjects urine (p. 20).  It was determined that no significant alteration of the bone markers occur during the course of the study.  The specification states “no significant alteration in the bone markers, urine DPD and serum CTX, was observed during the course of the study, confirming that the therapeutic window of serum estradiol concentration, between 30 and 50 pg/mL, protected against a reduction in bone mineral density” (p. 21).
	No actual treatment of an estrogen related disease was assessed.  No other parameters of estrogen deficiency related side effects besides bone mineral density.  
 (6) Skill of those in the art:
An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the hormonal system.  Examiner expressly notes that the instant claims encompass numerous estrogen related diseases that affect different organs of the body, including but not limited to the uterus, breast, ovaries, endometrial tissue, brain, and cardiovascular system.  Determining how a particular peptide, e.g., a GnRH antagonist, will impact numerous organs of the body is not routine.
Accordingly, the skill in the art is deemed to be high. 
(7) The quantity of experimentation needed: given the fact that, historically, the development of new drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, .

Claim interpretation 
The instant composition claims recite intended uses, e.g., “composition for the treatment of an estrogen related disease while preventing or reducing the likelihood of developing estrogen deficiency related side effects” per claim 13. Examiner further notes that the recitation of “effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks, and wherein an "add-back" therapy is not administered to the patient during the treatment period” is a results effective parameter that occurs upon administration of a defined dosage amount to a patient. This claim limitation further imparts a treatment regimen (method step) in a composition claim.
Dependent claims 14-18 and 22 recite further intended uses.  
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for treating acute urinary retention” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riethmuller et al. (U.S. 2006/0100155), in view of Deghenghi et al. (U.S. 2003/0044463).
Riethmuller et al. teach compositions and methods for treating endometriosis comprising administration of an LH-RH antagonist (abstract; paras. [0018]-[0034]).  LHRH antagonists include cetrorelix, teverelix, ganirelix, antide or abarelix (e.g., para. [0064], [0079]). The reference further teaches that the compositions can reduce bone density loss (e.g., para. [0015], [0018]-[0023], [0033]).  During the treatment the estradiol serum concentration levels are kept between 35 pg/ml and 80 pg/ml, preferably between about 45-75 pg/ml, more preferably between about 50-75 pg/ml. See also Fig. 2.  
The reference does not teach explicitly teach a microcrystalline aqueous suspension of teverelix.  
Deghenghi et al. teach discloses salts of teverelix (e.g. salts with strong acids, such as trifluoroacetic acid [teverelix TFA] or sulfuric acid) that form microcrystalline suspensions in water.  When administered by subcutaneous or intramuscular injection, these salts provide for release of teverelix over a prolonged period (e.g., para. [0019]-[0031], Fig. 2).  Examiner further notes that example 11 of Deghenghi et al. teaches a microcrystalline suspension of the GnRH antagonist Cetrorelix. 
 It would been obvious to the skilled artisan to substitute the teverelix of Riethmuller et al with teverelix-TFA, as taught by Deghengh, in a pharmaceutical composition for treating endometriosis.  The skilled artisan would have known from Deghenghi that administration of teverelix-TFA provided a microcrystalline aqueous suspension of teverelix that allowed for sustained release of the GnRH antagonist.  The skilled artisan would have had a reasonable expectation of success because teverelix-TFA is a derivative of teverelix and they are functionally equivalent.  The skilled artisan would further have known Deghenghi et al. teach administration of the composition and a dosage to achieve an estradiol serum concentration levels are kept between 35 pg/ml and 80 pg/ml, preferably between about 45-75 pg/ml, more preferably between about 50-75 pg/ml in a treatment period at least four weeks  (e.g., para. [0024]; claim 1).

Regarding claims 14-18 and 22, the instant claims are drawn to pharmaceutical compositions. Claims 14-18 recite an effect on a patient’s serum estradiol levels and a dosing schedule.  Claim 22 recites the composition for use in treating endometriosis.
The claim limitations of claims 14-18 and 22 are deemed to be intended uses of the compositions.  However, Riethmuller et al. teach that upon administration of the pharmaceutical compositions the estradiol serum concentration levels are kept between 35 pg/ml and 80 pg/ml, preferably between about 45-75 pg/ml, more preferably between about 50-75 pg/ml. The LHRH antagonist is administered only for 4 to 12 weeks (short-term induction treatment), either by daily, weekly or monthly administration (para. [0024]). See also Fig. 2 which indicates serum estradiol levels over 8 weeks.  Riethmuller et al. further teaches that the pharmaceutical compositions can be used to treat endometriosis and reduce estrogen deficiency related side effects (e.g., bone density loss) (e.g., paras. para. [0015], [0018]-[0034]).  
.  

Claims 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riethmuller et al. (U.S. 2006/0100155) and Deghenghi et al. (U.S. 2003/0044463), as applied to claims 13-20 and 22 above, and further in view of Holford (Clinical Pharmacokinetics 30: 329-332 (1996)).
The teachings of Riethmuller et al. and Deghenghi et al. are set forth above.  Deghenghi et al. further teach that the amount of a peptide or peptidomimetic [Teverelix TFA] ranges from about 0.1 to 5 mg per kg body weight of a mammal or human to which the suspension is to be administered.
 Riethmuller et al. and Deghenghi et al. do not explicitly teach that the therapeutically effective amount comprises between 25-80 mg of Teverelix TFA.
Holford teaches that for pharmacokinetics, the standard body weight of the human is 70 kg (p. 329 and 332).  Thus, for a standard human body weight of 70 kg, the amount of Teverelix TFA, per Deghenghi et al. at .01-5 mg/kg body weight, would equate to 7 to 350 mg Teverelix TFA.  The optimization of result effective parameters (a dosage amount of about 25 to 80 mg Teverelix TFA) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as dose In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, claim 21 is rendered obvious.
Claims 13-22 are obvious in view of the teachings of Riethmuller et al., Deghenghi et al., and Holford.

Relevant art
	Tafi et al. (Expert Opinion on Pharmacotherapy 16:2465-2483 (2015)) is a review article discussing drug therapies for endometriosis. The reference teaches that endometriosis is an estrogen-dependent chronic disease requiring long-term therapy (abstract).  Tafi et al. teach result of a clinical trial in which the GnRH antagonist cetrorelix acetate was administered to 15 patients with symptomatic endometriosis at different stages (p. 2470).  Patients were treated with weekly subcutaneous 3 mg cetrorelix over a total period of 8 weeks. After 8 weeks, laparoscopy was performed to assess the number, size and location of endometriotic implants. All patients (15/15; 100%) were free of symptoms during GnRH antagonist treatment.  Id.  During therapy the mean level serum estradiol was about 50 pg/ml (p. 2470).  Tafi et al further teach that the GnRH antagonist elagolix was assessed in a clinical trial.  Daily (50 -- 200 mg) or twice-daily (100 mg) administration for 7 days during mid follicular phase results in a prevention of high midcycle E2 levels in most subjects. Overall, the compound was safe and well tolerated (p. 2471).  A Phase II, randomized, placebo-controlled parallel group Id.  Data showed significantly greater mean reductions from baseline to week 8 in dysmenorrhea (-1.13 ± 0.11 vs -0.37 ± 0.11, p < 0.0001), non-menstrual pelvic pain (-0.47 ± 0.07 vs -0.19 ± 0.07, p = 0.0066) and dyspareunia (-0.61 ± 0.10 vs -0.23 ± 0.10, p = 0.0070) in patients treated with elagolix compared with placebo (p. 2472).

Hodgen (U.S. 5,658,884) teaches a regimen for the therapeutic management of a gonadal-steroid dependent condition in a mammal constitutes reducing the estrogen supply thereof by means of administration of a GnRH antagonist in an amount effective to inhibit proliferation of endometrial tissue without substantially stopping the production of endogenous estrogen (abstract).  The concentration of serum estradiol has been suppressed to an optimized level appropriate to the therapeutic management of the gonadal-steroid dependent condition such as endometriosis in that individual by the administration of a GnRH antagonist at a given dosage level involves titering the dosage.  Id.  The GnRH antagonist is provided in an amount which is effective to provide an average 24 hour serum estradiol from about 30 to 50 pg/ml (col. 3). The reference further teaches that the level of GnRH antagonist is sufficient to avoid a side effect such as menopausal bone density loss (cols. 2-3).  Hodgen teach that the approach is superior to estrogen-progestin add back therapy because the GnRH 
  

Conclusion
No claims are allowed.
Claims 13-26 are pending.  Claims 23-26 have been withdrawn.
Claims 13-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654